DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is responsive to the amendment filed 1/6/2021 for application 16178970.  Claims 1-20 are pending.  Claims 18-20 remain withdrawn from consideration.  Claims 1-17 are examined below.

Claim Objections
Claims 11 & 12 are objected to because of the following informalities:  
Regarding Claim 11:
The recitation “the flow stripping gas flow” (2nd to last line) is believed to be in error for - - the stripping gas flow - -.		
		Regarding Claim 12:
The recitation “the drawn pump” (l. 6) is believed to be in error for - - the draw pump - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Independent Claims 1 & 12, the recitation “the draw pump is configured to receive only the liquid fuel flow and provide the liquid fuel flow directly to the contactor” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention at the time the application was filed.  The terms “only” and “directly” are used in the claims specifically to exclude unidentified structures and/or functions (e.g. “only” is intended to exclude the draw pump from receiving any fluid other than a flow of liquid fuel whereas “directly” is intended to exclude any intervening structure between the draw pump and the contactor), and are therefore equivalent to negative limitations in the claims.  Applicant’s original specification fails to expressly exclude the draw pump from receiving fluids other than a liquid fuel flow and fails to expressly exclude any structure(s) between the pump and the contactor.  Applicant’s specification provides that terms such as “coupled,” “fixed,” “attached to,” and the like may refer to “direct coupling, fixing, or attaching, as well as indirect coupling fixing, or attaching through one or more intermediate components or features, unless otherwise specified (para. [0036]).  The draw pump, however, is not recited as “coupled,” fixed,” or “attached to” the contactor, nor are any other like terms used to convey a particular physical connection between the draw pump and the contactor.  Rather a all claimed features to be shown in the drawings but merely states that “conventional features disclosed in the description and claims” should be illustrated in the drawings.  Any conventional features not claimed or disclosed in the description are not required by 37 C.F.R. 1.83(a) to be illustrated in the drawings.  Applicant has no written description support for excluding any structure(s) between the draw pump and the contactor, and since there is no requirement to show non-claimed or non-disclosed conventional features that could be used with the claimed invention, the drawing itself does not provide written description support for excluding any features between the draw pump and the contactor.  Additionally, Applicant’s figures merely show a line 306 between the draw pump 304 and the tank 302.  It is presumed that the draw pump must be capable of pumping liquid fuel from the tank, and Applicant’s disclosure supports this.  There is nothing in Applicant’s original disclosure suggesting that the pump is configured such that it is incapable of receiving any fluid or mix of fluids other than a liquid fuel flow from the tank.  The fact that the draw pump is schematically depicted as being in fluid communication with the tank supports an assertion that the draw pump receives fluid from the tank.  There is no support, for example, for the draw pump being configured to be incapable of receiving a mixed flow of fuel and inert gas (or fuel vapor) from the tank if the tank is low on fuel or particularly warm.  Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. Note that a lack of literal basis in the specification for a negative limitation may not be sufficient to establish a prima facie case for lack of descriptive support. Ex parte Parks, 30 USPQ2d 1234, 1236 (Bd. Pat. App. & Inter. 1993). See MPEP § 2163 - § 2163.07(b) for a discussion of the written description requirement of 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph.  See MPEP 2173.05(i).
Dependent claims 2-11 & 13-17 are rejected under 35 U.S.C. 112(a) for their dependence from claims 1 & 12.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Independent Claims 1 & 12, the recitation “the draw pump is configured to receive only the liquid fuel flow” (2nd to last line) is vague and indefinite because it is unclear whether this is a structural limitation of the draw pump (e.g. does the draw pump include only one inlet and one outlet and therefore is incapable of accepting two fluids from different inlets? does the draw pump include some kind of filter, chemical apparatus, or separator upstream from any inlet(s) that prevents it from receiving anything other than an intended liquid fuel flow?) or a functional limitation of the fuel delivery system (e.g. could more than one supply line be 
Dependent Claims 2-11 & 13-17 are rejected under 35 U.S.C. 112(b) for their dependence from claims 1 & 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-7, & 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laboda 20160305440.
Regarding Independent Claim 1, Loboda teaches a fuel delivery system (Fig. 1, includes indicated “GAS TURBINE ENGINE FUEL SUPPLY SYSTEM” in combination with system 100, fuel source 108, and the remainder of the structure connecting system 100 to the fuel source 108) for a gas turbine engine (para. [0017]) comprising: 
a fuel tank (fuel source 108 is a fuel tank; para. [0018]); 
a draw pump (102 draws fuel from fuel source 108) downstream of the fuel tank for generating a liquid fuel flow from the fuel tank (pump 102 will function as claimed); 

a fuel oxygen conversion unit (system 100, not including boost pump 102 or fuel source 108) downstream of the draw pump (the fuel oxygen conversion unit as discussed for claim 12 above is positioned downstream from pump 102) and upstream of the main fuel pump (the high-pressure fuel pump receives fuel from system 100 via outlet 128 at the dual separator pump 106 and therefore the fuel oxygen conversion unit as discussed above is upstream from the high-pressure fuel pump; para. [0024]), the fuel oxygen conversion unit comprising 
a stripping gas line (gas line from 118 through 122 and 112 to 104); 
a contactor (104) in fluid communication with the stripping gas line (see Fig. 1) and the draw pump (via 115 and 117) for forming a fuel/gas mixture (while 104 may receive a fuel/gas mixture, the inlet connected to 124 can receive inert gas which will form a mixture with the fuel input to 104 from 117; para. [0021]); and 
a dual separator pump (106) in fluid communication with the contactor (see Fig. 1) for receiving the fuel/gas mixture and separating the fuel/gas mixture into a stripping gas flow (132) and the liquid fuel flow at a location upstream of the main fuel pump (the high-pressure fuel pump receives fuel from system 100 via outlet 128 at the dual separator pump 106 and therefore the fuel oxygen conversion unit as discussed above is upstream from the high-pressure fuel pump; para. [0024]),
wherein the draw pump is configured to receive only the liquid fuel flow (see rejection under 35 U.S.C. 112(b) above – as interpreted herein, Laboda teaches the draw pump is capable of receiving only the liquid fuel flow if, for example, the fuel source contains an adequate quantity of fuel and if valve 124 is operated to close and prevent gas flow to pump 102) and provide the liquid fuel flow directly to the contactor (the heat exchanger 115 and fuel filter 117 may be excluded from the system, in which case the pump supplies the fuel directly to the contactor 104; para. [0021]).
Regarding Dependent Claim 3, Laboda further teaches the dual separator pump of the fuel oxygen conversion unit provides substantially all of a pressure rise of the fuel flow within the 
Regarding Dependent Claim 5, Laboda further teaches the dual separator pump comprises a single stage separator/pump assembly (Fig. 5, single impeller stage 532).
	Regarding Dependent Claim 6, Laboda further teaches the dual separator pump is a rotary pump (Fig. 5; para. [0030]) defining an axis (parallel to, and centered within, shaft 524) and a radial direction (perpendicular to the axis), wherein the dual separator pump comprises a gas filter extending generally along the axis (interpreted as orifices 508 which are configured to primarily accept gas from the fuel/gas mixture for output via 132) and a plurality of paddles positioned outward of the gas filter along the radial direction and rotatable about the axis (impeller 532).
	Regarding Dependent Claim 7, Laboda further teaches the dual separator pump defines a radial direction (Fig. 5, perpendicular to shaft 524), a fuel/gas mixture inlet (126), and a liquid fuel outlet (128), wherein the liquid fuel outlet is positioned outward of the fuel gas mixture inlet along the radial direction (see Fig. 5).
	Regarding Dependent Claim 9, Laboda further teaches substantially all of the fuel flow from the draw pump to the main fuel pump flows through the dual separator pump of the fuel oxygen conversion unit (substantially all of the fuel flow from pump 102 to the main fuel pump discussed for claim 1 above passes through the pump 106).
	Regarding Dependent Claim 10, Laboda further teaches substantially all of the fuel flow from the draw pump to the main fuel pump flows through the dual separator pump of the fuel oxygen conversion unit without option for bypass (substantially all of the fuel flow from pump 102 to the main fuel pump discussed for claim 1 above passes through the pump 106, and there is no option for fuel bypass of the fuel oxygen conversion unit discussed for claim 1 above – all fuel flows from fuel source 108 to pump 106 and on to the high-pressure fuel pump discussed for claim 1 above).
Dependent Claim 11, Laboda further teaches the fuel oxygen conversion unit further comprises a gas boost pump (118) and a catalyst (112 comprises a catalyst; para. [0018]), and wherein the stripping gas line of the fuel oxygen conversion unit defines at least in part a circulation gas path for the stripping gas flow of the fuel oxygen conversion unit (circulation gas path extends among 112, 104, 118, and 122, which comprises the stripping gas line discussed for claim 1 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 

Claims 2 & 4 are rejected under 35 U.S.C. 103 as being unpatentable over Laboda, as applied to claim 1 above, further in view of Chalaud 20180313271.
Regarding Dependent Claim 2, Laboda teaches the invention as claimed and as discussed above for claim 1, and Laboda further teaches the dual separator pump defines a liquid fuel outlet pressure during operation (the pump 106 is configured to increase the pressure of the liquid fuel; paras. [0030] & [0041]).
Laboda further teaches that the fuel supplied from the outlet of the dual separator pump is supplied to a high-pressure fuel pump (para. [0024]).
Laboda fails to expressly teach the liquid fuel outlet pressure is at least about 70 pounds per square inch.
Chalaud teaches a fuel supply system which includes multiple pumps, including a high-pressure pump (102).  Chalaud teaches the pressure imparted to the fuel by a pump upstream from the high-pressure pump effects the known result of preventing cavitation risks in the high-pressure pump (para. [0043]).
Therefore, the output pressure of Laboda’s duel separator pump, which supplies liquid fuel to a downstream high-pressure pump, is found to be a result-effective variable which achieves the recognized result of affecting the cavitation risks inside the high-pressure pump.
It has been held that “[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation," In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
It has further been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II(A).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Laboda’s fuel delivery system such that the liquid fuel outlet pressure is at least about 70 pounds per square inch as a matter of determining the optimum or workable range of pressure output from the dual separator pump, via routine experimentation, for preventing cavitation risks in a high-pressure fuel pump disposed downstream from the dual separator pump.
Additionally, the recitation “the dual separator pump defines a liquid fuel outlet pressure… at least about 70 pounds per square inch” is a functional recitation of the claimed system, and Laboda in view of Chalaud is found capable of operating in the claimed manner because Laboda’s dual separator pump is taught as having an equivalent use and the same structure (i.e. Laboda’s dual separator pump is identical to the claimed dual separator pump and has identical functions - to separate fuel from gas and pressurize the fuel for supply to a downstream higher-pressure pump).
It has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II.
As Laboda in view of Chalaud teaches all the structural limitations of the claims, the functional recitation in the instant claim does not differentiate the claimed apparatus from the prior art apparatus, and therefore the instant claim is unpatentable over Laboda in view of Chalaud.
Regarding Dependent Claim 4, Laboda teaches the invention as claimed and as discussed above for claim 1, and Laboda further teaches the dual separator pump generates a pressure rise in the fuel flow (the pump 106 is configured to increase the pressure of the liquid fuel; paras. [0030] & [0041]).

Laboda fails to expressly teach the pressure rise is at least about 60 pounds per square inch.
Chalaud teaches a fuel supply system which includes multiple pumps, including a high-pressure pump (102).  Chalaud teaches the pressure imparted to the fuel by a pump upstream from the high-pressure pump effects the known result of preventing cavitation risks in the high-pressure pump (para. [0043]).
Therefore, the output pressure of Laboda’s duel separator pump, which supplies liquid fuel to a downstream high-pressure pump, is found to be a result-effective variable which achieves the recognized result of affecting the cavitation risks inside the high-pressure pump.
It has been held that “[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation," In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
It has further been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II(A).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Laboda’s fuel delivery system such that the pressure rise in the fuel flow is at least about 60 pounds per square inch as a matter of determining the optimum or workable range of pressure output from the dual separator pump, via routine experimentation, for preventing cavitation risks in a high-pressure fuel pump disposed downstream from the dual separator pump.
Additionally, the recitation “the dual separator pump generates a pressure rise in the fuel flow of at least about 60 pounds per square inch” is a functional recitation of the claimed system, and Laboda in view of Chalaud is found capable of operating in the claimed manner because and pressurize the fuel for supply to a downstream higher-pressure pump).
It has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II.
As Laboda in view of Chalaud teaches all the structural limitations of the claims, the functional recitation in the instant claim does not differentiate the claimed apparatus from the prior art apparatus, and therefore the instant claim is unpatentable over Laboda in view of Chalaud.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Laboda, as applied to claim 1 above, and further in view of Scothern 20170356347.
Regarding Dependent Claim 8, Laboda teaches the invention as claimed and as discussed above for claim 1, and Laboda further teaches the draw pump is mechanically coupled to be driven by a gas turbine engine (para. [0017]).
Laboda fails to teach the draw pump is mechanically coupled to and rotatable with the main fuel pump.
Scothern teaches, in a disclosure directed to a gas turbine engine comprising an accessory gearbox assembly (see Title), an accessory gearbox (Fig. 3, gearbox 54) which has mounted thereto a high pressure fuel pump (56F; para. [0054]) and a low pressure fuel pump (56D; para. [0054]), the low pressure fuel pump and the high pressure fuel pump each being mechanically coupled to each other via the accessory gearbox and respectively driven through 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Laboda’s fuel delivery system to include an accessory gearbox driven by the gas turbine engine and which drives both the low pressure pump (i.e. the draw pump in Laboda) and the high pressure pump, as taught by Scothern, in order to supply mechanical power from the gas turbine engine to the draw pump and the high pressure pump (Scothern; para. [0002]).  This is consistent with Laboda’s teaching of driving the low pressure pump using mechanical power from the gas turbine engine (Laboda; para. [0017]).  The proposed modification of Laboda with Scothern results in the draw pump being mechanically coupled to and rotatable with the main fuel pump because both pumps will be connected to the same accessory gearbox and will rotate simultaneously.
	
Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Laboda in view of Chalaud.
Regarding Independent Claim 12, Laboda teaches a fuel delivery system (Fig. 1, includes indicated “GAS TURBINE ENGINE FUEL SUPPLY SYSTEM” in combination with system 100, fuel source 108, and the remainder of the structure connecting system 100 to the fuel source 108) for a gas turbine engine (para. [0017]) comprising: 
a draw pump (102 draws fuel from source 108) downstream of a fuel tank (fuel source 108 is a fuel tank; para. [0018]) for generating a liquid fuel flow from the fuel tank (pump 102 will function as claimed); and
a fuel oxygen conversion unit (system 100, not including pump 102 or fuel source 108) comprising: 
a contactor (104) defining a liquid fuel inlet for receiving the liquid fuel flow (inlet at 104 which receives fuel from 117) from the draw pump (fuel from 102 supplied to contactor 104) and a stripping gas inlet for receiving a stripping gas flow (inlet at 104 which receives gas from 124), the contactor configured to form a fuel/gas mixture (while 104 may receive a fuel/gas mixture, the 
a dual separator pump (106) defining an inlet in fluid communication with the contactor (126) for receiving the fuel/gas mixture, a liquid fuel outlet (128), and a stripping gas outlet (132), 
wherein the dual separator pump is configured to separate the fuel/gas mixture into the stripping gas flow and the liquid fuel flow and provide the stripping gas flow to the stripping gas outlet and the liquid fuel flow to the liquid fuel outlet (para. [0023]); and
wherein the dual separator pump defines a pressure differential between the liquid fuel flow at the liquid fuel outlet and the liquid fuel flow at the liquid fuel inlet of the contactor (the pump 106 is configured to increase the pressure of the liquid fuel; paras. [0030] & [0041]), and
wherein the draw pump is configured to receive only the liquid fuel flow (see rejection under 35 U.S.C. 112(b) above – as interpreted herein, Laboda teaches the draw pump is capable of receiving only the liquid fuel flow if, for example, the fuel source contains an adequate quantity of fuel and if valve 124 is operated to close and prevent gas flow to pump 102) and provide the liquid fuel flow directly to the contactor (the heat exchanger 115 and fuel filter 117 may be excluded from the system, in which case the pump supplies the fuel directly to the contactor 104; para. [0021]).
Laboda further teaches that the fuel supplied from the outlet of the dual separator pump is supplied to a high-pressure fuel pump (para. [0024]).
Laboda fails to expressly teach the pressure differential is at least about 60 pounds per square inch.
Chalaud teaches a fuel supply system which includes multiple pumps, including a high-pressure pump (102).  Chalaud teaches the pressure imparted to the fuel by a pump upstream from the high-pressure pump effects the known result of preventing cavitation risks in the high-pressure pump (para. [0043]).
Therefore, the output pressure of Laboda’s duel separator pump, which supplies liquid fuel to a downstream high-pressure pump, is found to be a result-effective variable which achieves the recognized result of affecting the cavitation risks inside the high-pressure pump.
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
It has further been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II(A).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Laboda’s fuel delivery system such that the pressure differential is at least about 60 pounds per square inch as a matter of determining the optimum or workable range of pressure output from the dual separator pump, via routine experimentation, for preventing cavitation risks in a high-pressure fuel pump disposed downstream from the dual separator pump.
Additionally, the recitation “the dual separator pump defining a pressure differential… of at least about 60 pounds per square inch” is a functional recitation of the claimed system, and Laboda in view of Chalaud is found capable of operating in the claimed manner because Laboda’s dual separator pump is taught as having an equivalent use and the same structure (i.e. Laboda’s dual separator pump is identical to the claimed dual separator pump and has identical functions - to separate fuel from gas and pressurize the fuel for supply to a downstream higher-pressure pump).
It has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II.

Regarding Dependent Claim 13, Laboda in view of Chalaud teaches the invention as claimed and as discussed above for claim 12, and Laboda further teaches the dual separator pump comprises a single stage separator/pump assembly (Fig. 5, single impeller stage 532).
Regarding Dependent Claim 14, Laboda in view of Chalaud teaches the invention as claimed and as discussed above for claim 12, and Laboda further teaches a draw pump (102); and a main fuel pump (high-pressure fuel pump; para. [0024]), wherein the fuel oxygen conversion unit is positioned downstream of the draw pump (the fuel oxygen conversion unit as discussed for claim 12 above is positioned downstream from pump 102) and upstream of the main fuel pump (the high-pressure fuel pump receives fuel from system 100 via outlet 128 at the dual separator pump 106 and therefore the fuel oxygen conversion unit as discussed for claim 12 above is upstream from the high-pressure fuel pump; para. [0024]).
Regarding Dependent Claim 15, Laboda in view of Chalaud teaches the invention as claimed and as discussed above for claim 14, and Laboda further teaches the dual separator pump of the fuel oxygen conversion unit provides substantially all of a pressure rise of the liquid fuel flow between the draw pump and the main fuel pump (pump 106 provides substantially all of the pressure rise of the liquid fuel flow between pump 102 and the high-pressure fuel pump discussed for claim 14 above).
	Regarding Dependent Claim 16, Laboda in view of Chalaud teaches the invention as claimed and as discussed above for claim 12.
Chalaud teaches, as discussed above for claim 12, a fuel supply system which includes multiple pumps, including a high-pressure pump (102).  Chalaud teaches the pressure imparted to the fuel by a pump upstream from the high-pressure pump effects the known result of preventing cavitation risks in the high-pressure pump (para. [0043]).

It has been held that “[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation," In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
It has further been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II(A).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Laboda in view of Chalaud’s fuel delivery system such that the pressure differential is at least about 90 pounds per square inch and up to about 750 pounds per square inch as a matter of determining the optimum or workable range of pressure output from the dual separator pump, via routine experimentation, for preventing cavitation risks in a high-pressure fuel pump disposed downstream from the dual separator pump.
Additionally, the recitation “the pressure differential is at least about 90 pounds per square inch and up to about 750 pounds per square inch” is a functional recitation of the claimed system, and Laboda in view of Chalaud is found capable of operating in the claimed manner because Laboda’s dual separator pump is taught as having an equivalent use and the same structure (i.e. Laboda’s dual separator pump is identical to the claimed dual separator pump and has identical functions - to separate fuel from gas and pressurize the fuel for supply to a downstream higher-pressure pump).
It has been held that “apparatus claims cover what a device is, not what a device does.”  Hewlett-Packard Co. v Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).
Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  See MPEP 2114 II.
As Laboda in view of Chalaud teaches all the structural limitations of the claims, the functional recitation in the instant claim does not differentiate the claimed apparatus from the prior art apparatus, and therefore the instant claim is unpatentable over Laboda in view of Chalaud.
	Regarding Dependent Claim 17, Laboda in view of Chalaud teaches the invention as claimed and as discussed above for claim 12, and Laboda further teaches the dual separator pump is a mechanically-driven dual separator pump (paras. [0006] & [0017]).

Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive.
Applicant’s argument (p. 10 of Remarks) that Laboda’s pump 102 would not be considered by one of ordinary skill in the art to be a “draw pump” is unpersuasive.  Laboda’s pump is capable of drawing liquid fuel from the tank, as pumping fuel from the fuel source 108 is a primary function of Laboda’s pump.  The fact that Laboda’s pump 102 is schematically shown connected to the fuel deoxygenation system does not preclude Laboda’s pump 102 from operating to pump fuel from the fuel source 108.
Applicant’s argument (p. 11 of Remarks) that Laboda’s pump 102 is not configured to receive only the liquid fuel flow is unpersuasive.  First, the claim limitation at issue is unsupported in the original disclosure.  Second, the claim limitation at issue is indefinite (as discussed in the claim rejections under 35 U.S.C. 112(b) above).  And third, Laboda’s apparatus is capable of supplying only liquid fuel to the pump 102, as discussed in the rejections over prior art above.
Applicant’s argument (p. 11 of Remarks) that Laboda’s pump 102 is not configured to provide the liquid fuel flow directly to the contactor due to the presence of heat exchanger 115 and fuel filter 117 schematically depicted between the pump 102 and the contactor 104 is unpersuasive.  Laboda specifically teaches that the heat exchanger 115 and the fuel filter 117 
Applicant’s arguments for claim 1 (discussed above) and claim 12 (at pp. 11-14 of Remarks) are identical, thus the response above applies to Applicant’s arguments concerning claim 12.  It is noted that Applicant refers to claims 1 & 15 several times at pp. 11-14 while discussing the limitations of amended claim 12.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741